
	
		II
		111th CONGRESS
		1st Session
		S. 2714
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Propanoic acid,
		  3-hydroxy-2-(hy­droxy­methyl)-2-methyl-, polymers with
		  5-iso­cy­anato-1-(iso­cy­anato­meth­yl)-1,3,3-tri­meth­yl­cy­clo­hex­ane and
		  reduced methyl esters of reduced poly­merized, oxidized te­tra­fluoroethylene,
		  compounds with tri­meth­yl­amine.
	
	
		1.Propanoic acid,
			 3-hydroxy-2-(hy­droxy­meth­yl)-2-methyl-, polymers with
			 5-iso­cy­anato-1-(iso­cy­anato­meth­yl)-1,3,3-tri­meth­yl­cy­clo­hex­ane and
			 reduced methyl esters of reduced polymerized, oxidized tetrafluoroethylene,
			 compounds with trimethylamine
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymers
						with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane and reduced
						methyl esters of reduced polymerized, oxidized tetrafluoroethylene, compounds
						with trimethylamine (CAS No. 328389–91–9) (provided for in subheading
						3809.92.50)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
